Citation Nr: 1745292	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-32 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May1963 to April 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2012 by a Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued the initial denial of service connection for headaches in May 2012.

In July 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  During the hearing the Veteran requested a 60 day extension so that he could submit more evidence; which was granted.  No evidence has been received since the July 2017 Board Hearing.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In February 2012, the Veteran was afforded a VA headaches examination regarding his claim of service connection for headaches, during which the Veteran contended that his head pain was secondary to his hearing loss.  See February 2012 VA examination report, p. 2.  He also averred that he developed headaches in the back of his head and the right side of his head about 30 to 40 years ago.  Id.  Diagnosis was headaches [unspecified], which the examiner, a physician, said was not secondary to hearing loss because "there is no medical basis for the claim that hearing loss and tinnitus would cause chronic intermittent headache."  However, VA medical evidence dated since then indicates that the Veteran's headaches may be aggravated by his hearing loss.  See VA Audiology Consult records dated in September 2013.

Additionally, during his July 2017 Board Hearing the Veteran testified that he hit a tree while driving a tank during service, and indicates that his headaches may be related to that event.  Board Hearing Transcript, pp. 3-5.  He testified that his first post-service care for headaches was one month after his separation from service, at which time he consulted a private physician for his headaches.  Transcript, p. 5.  He testified that he continued to see this physician until he switched to VA, which he said was about 35 years ago; and added that he currently is treated at three VA Medical Centers (VAMCs).  Id.  

There is no record of any tank-related head trauma in service treatment records (STRs), but STRs do inform that the Veteran was treated for eye complaints after a fire extinguisher "blew up" in his face.  See STRs dated in October 1963.

In light of the Veteran's testimony regarding medical records and in accordance with 38 C.F.R. § 3.159(b), the claims file should be updated to include all extant VA medical records and the Veteran should be given an opportunity to identify the source of all private medical records referable to his headaches.  The claims file should then be sent for an addendum VA opinion that takes into account all theories of entitlement.

Accordingly, the case is REMANDED for the following actions:

1.  Associate all of the Veteran's VA treatment records from the Beckley, Richmond, and West Palm Beach VAMCs, dating from April 1965, with the claims file.  Non-electronic/archived paper files should be requested given the dates involved.

2.  Send a letter to the Veteran asking him to identify the source/location of any private medical records referable to his headaches, and then take steps to obtain these records.  Associate any located records with the claims file.

3.  After completion of the above actions, send the claims file for review by a VA neurology examiner.  After review of the entire claims file, the examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that a current headaches disorder

a. began during service or in the year after the Veteran's April 1965 separation from service. 

b. is otherwise related to service, including the October 1963 incident during active duty service, wherein a fire extinguisher "blew up" in the Veteran's face.  See STRs dated in October 1963.

c. was caused by, or is aggravated by, the Veteran's service-connected hearing loss or tinnitus.  See, e.g., VA Audiology Consult records dated in September 2013.

Aggravation is an increase in severity beyond the natural progress of the disease or temporary flare-up.

The examination report must include a complete rationale for all opinions expressed.

4.  After completion of the above, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

